Citation Nr: 0710565	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-27 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic diabetes 
mellitus.  

2.  Entitlement to service connection for chronic tinnitus.  

3.  Entitlement to service connection for chronic skin cancer 
of the face to include basal cell carcinoma.  

4.  Entitlement to service connection for chronic skin cancer 
of the left arm to include squamous cell carcinoma.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from August 1948 to August 
1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the St. Louis, Missouri, Regional Office (RO) which, in 
pertinent part, denied service connection for chronic cold 
injury residuals of the right hand, the left hand, the right 
foot, and the left foot; chronic diabetes mellitus; and 
chronic tinnitus.  In February 2005, the veteran submitted a 
notice of disagreement (NOD).  In June 2005, the RO denied 
service connection for skin cancer of the face.  In August 
2005, the RO issued a statement of the case (SOC) to the 
veteran and his accredited representative which addressed the 
issues of service connection for chronic cold injury 
residuals of the right hand, the left hand, the right foot, 
and the left foot; chronic diabetes mellitus, and chronic 
tinnitus.  

In August 2005, the veteran submitted a NOD with the denial 
of service connection for chronic skin cancer of the face.  
In May 2006, the RO denied service connection for chronic 
skin cancer of the left arm.  In May 2006, the RO issued a 
SOC to the veteran and his accredited representative which 
addressed the issue of service connection for chronic skin 
cancer of the face.  

In June 2006, the RO granted service connection for right 
hand cold injury residuals and left hand cold injury 
residuals; assigned 20 percent evaluations for those 
disabilities; granted service connection for right foot cold 
injury residuals and left foot cold injury residuals; and 
assigned 10 percent evaluations for those disabilities.  In 
June 2006, the veteran submitted an Appeal to the Board (VA 
Form 9) which advanced both a NOD with the denial of service 
connection for chronic skin cancer of the left arm and a 
substantive appeal the denial of service connection for skin 
cancer of the face.  
The issue of service connection for chronic skin cancer of 
the left arm to include squamous cell carcinoma is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The veteran served in the Korean War and participated in 
the Honsan-Hungnam-Chosin Campaign in North Korea between 
October 1950 and December 1950.  

2.  Service connection is currently in effect for bilateral 
hearing loss disability; cold injury residuals of the right 
hand, the left hand, the right foot, and the left foot; and 
right third finger crush injury residuals with chip fracture 
residuals.  

3.  Chronic diabetes mellitus was not manifested during 
active service or for many years thereafter.  The veteran's 
chronic diabetes mellitus has not been shown to have 
originated during or as the proximate result of active 
service.  

4.  The veteran's chronic diabetes mellitus has not been 
shown to be etiologically related to his service-connected 
disabilities.  

5.  Chronic tinnitus was not manifested during active service 
or for many years thereafter.  The veteran's chronic tinnitus 
has not been shown to have originated during or as the 
proximate result of active service.  

6.  The veteran's chronic tinnitus has not been shown to be 
etiologically related to his service-connected disabilities.  

7.  Skin cancer of the face was not manifested during active 
service or for many years thereafter.  The veteran's right 
nasolabial fold basal cell carcinoma has not been shown to 
have originated during or as the proximate result of active 
service.  
8.  The veteran's chronic right nasolabial fold basal cell 
carcinoma has not been shown to be etiologically related to 
his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Chronic diabetes mellitus was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 1154(b), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326(a) (2006).  

2.  Chronic diabetes mellitus was not proximately due to or 
the result of the veteran's service-connected disabilities.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310(a), 3.326(a) (2006 as amended).  

3.  Chronic tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) 
(2006).  

4.  Chronic tinnitus was not proximately due to or the result 
of the veteran's service-connected disabilities.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.310(a), 3.326(a) (2006 as amended).  

5.  Chronic skin cancer of the face to include basal cell 
carcinoma was not incurred in or aggravated by active service 
and may not be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.326(a) (2006).  

6.  Chronic skin cancer of the face to include basal cell 
carcinoma was not proximately due to or the result of the 
veteran's service-connected disabilities.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.310(a), 3.326(a) (2006 as amended).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims, the Board observes that the RO issued VCAA 
notices to the veteran in May 2004, June 2004, March 2005, 
and March 2006 which informed him of the evidence generally 
needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and an 
effective date of an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claims.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  There remains no issue as to the 
substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and diabetes mellitus and/or a malignant 
tumor becomes manifest to a degree of ten percent within one 
year of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006 as amended).  The 
Court has clarified that service connection shall be granted 
on a secondary basis under the provisions of 38 C.F.R. 
§ 3.310(a) where it is demonstrated that a service-connected 
disorder has aggravated a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection 
is currently in effect for bilateral hearing loss disability; 
cold injury residuals of the right hand, the left hand, the 
right foot, and the left foot; and right third finger crush 
injury residuals with chip fracture residuals.  

The Court has clarified that while there may be multiple 
theories or means of establishing entitlement to a benefit 
for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute a single 
claim.  Roebuck v. Nicholson, 20 Vet.App. 307, 313 (2006).  

The veteran's service personnel records indicate that he 
served in the Korean War.  He participated in the 
Honsan-Hungnam-Chosin Campaign in North Korea between October 
1950 and December 1950.  

A.  Chronic Diabetes Mellitus

The veteran's service medical records make no reference to 
chronic diabetes mellitus.  A December 2002 VA treatment 
record states that the veteran had a history of Type II 
diabetes mellitus.  

In his May 2004 claim for service connection and August 2005 
Appeal to the Board (VA Form 9), the veteran advanced that he 
incurred chronic diabetes mellitus as the result of his 
"exposure to extreme cold conditions at the Chosin Reservoir 
sector in Korea."  

At a February 2006 VA examination for compensation purposes, 
the veteran was noted to have been exposed to extremely cold 
conditions during combat at the Chosin Reservoir during the 
Korean War.  He presented a history of diabetes mellitus 
since 2000.  The examiner commented that "the claim of 
[diabetes mellitus] secondary to cold injury is 1. not 
presumptive, 2. there is no medical nexus, cold injury is not 
know to cause [diabetes mellitus]."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Chronic diabetes mellitus was first clinically manifested in 
2000, some 48 years after service separation.  No competent 
medical professional has attributed the veteran's chronic 
diabetes mellitus to active service; his inservice cold 
exposure; or his service-connected disabilities.  The VA 
examiner at the February 2006 VA examination for compensation 
purposes stated that the veteran's chronic diabetes mellitus 
could not be attributed to either his inservice cold exposure 
and/or service-connected cold injury residuals given that 
"cold injury is not know to cause [diabetes mellitus]" and 
the absence of a "medical nexus."  

The veteran asserts that he was exposed to extremely cold 
temperatures during combat operations at the Chosin Reservoir 
during the Korean War.  The Board finds the veteran's 
statements as to his alleged inservice cold exposure to be 
consistent with the circumstances, conditions, and hardships 
of his service during the Korean War.  Indeed, service 
connection has been awarded for chronic cold injury residuals 
of the hands and feet.  However, based upon the record and 
analysis herein, the Board concludes that any report by the 
veteran claiming to have experienced the onset of diabetes 
mellitus during combat is not credible.  Further, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not 
eliminate the need for medical nexus evidence.  They merely 
reduce the evidentiary burden on combat veterans as to the 
submission of evidence of incurrence or aggravation of an 
injury or disease in service. Clyburn v. West, 12 Vet. App. 
296, 303 (1999); Libertine v. Brown, 9 Vet.App. 521, 523-24 
(1996).  

The veteran's claim is supported solely by his own written 
statements.  Such evidence is insufficient to establish 
either a diagnosis or etiological relationship to the 
veteran's active service and/or service-connected 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board concludes that a preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for chronic diabetes mellitus.  

B.  Chronic Tinnitus

The veteran's service medical records make no reference to 
chronic tinnitus.  In his April 2004 Veteran's Application 
for Compensation or Pension (VA Form 21-526), the veteran 
advanced that: he participated in combat during the Korean 
War; sustained acoustical trauma secondary to artillery and 
mortar explosions; was provided no ear protection; and 
subsequently developed chronic tinnitus as the result of his 
inservice noise exposure.  

At an August 2004 VA examination for compensation purposes, 
the veteran complained of chronic tinnitus since the 1980's.  
He reported inservice combat-related noise exposure and 
post-service farming-related noise exposure.  The examiner 
commented that:

Tinnitus onset was many years after the 
veteran's military service.  Tinnitus is 
not caused by or a result of the 
veteran's military service.

In an October 2004 written statement, the veteran advanced 
that he initially experienced tinnitus in 1961 or 1962.  In a 
January 2005 addendum to the August 2004 VA examination 
report, the VA examiner clarified that "since the veteran 
now reports onset of veteran's tinnitus was 10 years after 
his military service, tinnitus is not caused by or a result 
of the veteran's military service."  

In his August 2005 Appeal to the Board (VA Form 9), the 
veteran reiterated that he believed that his chronic tinnitus 
had been precipitated by his inservice noise exposure.  

The first clinical documentation of chronic tinnitus of 
record is the August 2004 VA examination report.  At that 
evaluation, the veteran reported that he had initially 
experienced chronic tinnitus in the 1980's, some 28 or more 
years after service separation.  In an October 2004 written 
statement, the veteran stated that he had initially 
experienced tinnitus in 1961 or 1962.  No competent medical 
professional has attributed the veteran's chronic tinnitus to 
his inservice combat-related noise exposure or his 
service-connected disabilities.  The August 2004 VA 
examination report and the January 2005 addendum thereto 
convey that the examiner expressly concluded that the onset 
of the veteran's chronic tinnitus could not be attributed to 
active service.  

The veteran asserts that he sustained chronic inservice noise 
exposure and acoustical trauma during combat in the Korean 
War.  The Board finds the veteran's statements as to his 
alleged inservice noise exposure to be consistent with the 
circumstances, conditions, and hardships of his service 
during the Korean War.  However, based upon the record and 
analysis herein the Board concludes that the veteran's 
tinnitus is not related to service.  Further, the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002) do not eliminate the 
need for medical nexus evidence.  They merely reduce the 
evidentiary burden on combat veterans as to the submission of 
evidence of incurrence or aggravation of an injury or disease 
in service. Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Libertine v. Brown, 9 Vet.App. 521, 523-24 (1996).  

The veteran's claim is supported solely by his own written 
statements.  Such evidence is insufficient to establish 
either a diagnosis or etiological relationship to the 
veteran's active service and/or service-connected 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board concludes that a preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for chronic tinnitus.  

C.  Skin Cancer of the Face

The veteran's service medical records make no reference to 
skin cancer.  A February 2003 treatment record from Karen B. 
Vaniver, M.D., states that the veteran complained of lesions 
on his forehead.  He presented "a significant history of sun 
exposure."  The veteran was diagnosed with seborrheic 
keratosis of the forehead.  

An October 2003 written statement from J. Z., conveys that he 
served in the military operations at the Chosin Reservoir 
during the Korean War.  He advanced that many of the veterans 
who had been exposed to the extremely cold conditions during 
that battle subsequently experienced facial lesions including 
basal carcinoma. 

An undated written statement from Stanley I. Wolf, M.D., 
received in June 2004 conveys that he was a former naval 
physician who had participated in the military operations at 
the Chosin Reservoir during the Korean War.  The doctor 
indicated that veterans of the battle have subsequently 
manifested "cancer in the scar tissue resulting from healed 
frostbite."  

VA clinical documentation dated in February 2005 indicates 
that the veteran was diagnosed with a right nasolabial fold 
basal cell carcinoma and subsequently underwent surgical 
excision of the lesion.  In his February 2005 claim for 
service connection, the veteran advanced the he sustained 
skin cancer of the face "caused by the fact that I was 
exposed to extreme cold conditions in Korea during my 
military service."  

At a February 2006 VA examination for compensation purposes, 
the veteran was diagnosed with right nasolabial fold basal 
cell carcinoma excision residuals.  The examiner commented 
that:

As this veteran had relatively minor cold 
injuries to hands and feet with no 
history of tissue loss or scars due to 
cold injury, the above mentioned skin 
cancers do not meet the criteria for 
residual of cold injury.  Primary 
squamous cell cancers are rare to see on 
residual cold injury scars, must be 
located in previously damaged areas due 
to cold injury.  

The veteran asserts that he sustained chronic skin cancer of 
the face as the proximate result of either his combat-related 
cold exposure or his service-connected cold injury residuals.  
Chronic basal cell carcinoma of the right nasolabial fold was 
initially diagnosed in February 2005, some 53 years after 
service separation.  No competent medical professional has 
attributed the veteran's chronic basal cell carcinoma to 
either active service, his combat-related cold exposure, or 
his service-connected cold injury residuals.  The VA examiner 
at the February 2006 VA examination for compensation purposes 
expressly concluded the veteran's basal cell carcinoma was 
not etiologically related to his inservice cold exposure 
and/or service-connected cold injury residuals.  

As noted above in the discussion of the veteran's entitlement 
to service connection for both chronic diabetes mellitus and 
chronic tinnitus, the Board finds the veteran's statements as 
to his inservice cold exposure to be consistent with the 
circumstances, conditions, and hardships of his service 
during the Korean War.  38 U.S.C.A. § 1154(b) (West 2002).  
However, a medical nexus between such exposure and his basal 
carcinoma of the right nasolabial fold has not been 
established.  While his undated written statement indicates 
that some veterans, who had sustained cold injuries at the 
Chosin Reservoir, subsequently developed "cancer in the scar 
tissue resulting from healed frostbite," Dr. Wolf did not 
address the veteran's specific condition.  The veteran has 
not been found to exhibit any frostbite-related facial or 
other scarring.  Given these facts, the Board finds that Dr. 
Wolf's statement is not relevant to the resolution of the 
issues raised by the instant appeal.  

Indeed, the veteran's claim is supported solely by his own 
written statements.  Such evidence is insufficient to 
establish either a diagnosis or etiological relationship to 
the veteran's wartime service and/or service-connected 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board concludes that a preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for chronic cancer of the face 
including basal cell carcinoma.  


ORDER

Service connection for chronic diabetes mellitus is denied.  

Service connection for chronic tinnitus is denied.  

Service connection for chronic skin cancer of the face to 
include basal cell carcinoma is denied.  


REMAND

The veteran has submitted a timely NOD with the denial of 
service connection for chronic skin cancer of the left arm to 
include squamous cell carcinoma.  The RO has not issued a SOC 
to the veteran and his accredited representative which 
addresses that issue subsequent to the NOD.  Although a May 
2006 SOC includes this issue, this is actually the first 
notice to the veteran of the denial of service connection for 
chronic skin cancer of the left arm.  The Court has directed 
that where a veteran has submitted a timely NOD with an 
adverse decision and the RO has not subsequently issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the veteran and his 
accredited representative which addresses 
the issue of the veteran's entitlement to 
service connection for chronic skin 
cancer of the left arm to include 
squamous cell carcinoma.  The veteran and 
his accredited representative should be 
given the opportunity to respond to the 
SOC.  A substantive appeal must be timely 
filed to perfect an appeal of this issue.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


